Citation Nr: 1030995	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
2002 to June 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating decision by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2010, the Veteran failed to appear for a 
Travel Board hearing scheduled at his request.

The Veteran had also initiated an appeal of an RO denial of 
service connection for residuals of right orbital eye contusion.  
By rating decision in December 2008, the RO granted service 
connection for left periorbital laceration scar, without ocular 
involvement (claimed as right orbital contusion).  The United 
States Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated by 
the Veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that 
matter is not before the Board.

The issue of service connection for a variously diagnosed 
psychiatric disability, to include PTSD, is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDING OF FACT

In a VA Form 9 received at the VARO June 3, 2010, prior to the 
promulgation of a decision in the appeal on the matters, the 
Veteran withdrew his appeal seeking service connection for a 
sleep disorder and for bronchitis; there is no question of fact 
or law remaining before the Board with respect to these issues.





CONCLUSION OF LAW

As the Veteran has withdrawn his appeal with respect to the 
claims of service connection for a sleep disorder and for 
bronchitis, the Board has no further jurisdiction in those 
matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In a VA Form 9 received by the RO on June 3, 2010, the Veteran 
[in the space provided for expressing the scope of an appeal] 
stated that he "would like to drop all but the service connected 
posttraumatic stress disorder."  His written communication is 
construed as an express withdrawal of his claims of service 
connection for a sleep disorder and for bronchitis.  [The Board 
notes that in correspondence received later that month, the 
Veteran's representative (apparently unaware of the Veteran's 
withdrawal of his appeals in the matters) lists (without 
presenting any specific argument or explanation) the issues of 
service connection for a sleep disorder and for bronchitis as 
issues on appeal.]

The appellant has withdrawn his appeal in the matters of service 
connection for a sleep disorder and for bronchitis.  Hence, there 
remains no allegation of error of fact or law as to such issues 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review an appeal in these matters, and the 
appeal must be dismissed.


ORDER

The appeal seeking service connection for a sleep disorder and 
for bronchitis is dismissed.


REMAND

The Veteran alleges that he acquired PTSD from his service in 
Iraq.  His DD-214 shows that he served in Iraq from April 24, 
2003 to July 31, 2004.  VA has conceded that he was exposed to a 
stressor event in service.  See November 2006 rating decision.  

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010)(correcting effective and applicability dates).  
Specifically, the final rule amended 38 C.F.R. § 3.304(f), by 
redesignating current paragraph (f)(3) and (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with who VA has 
contracted; confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13,  
2010).

The amended regulation applies in the instant case.

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held, in essence, that the matter of service connection for 
psychiatric disability other than PTSD is part and parcel of a 
service connection for PTSD claim (and is before the Board).  
Here, PTSD has been diagnosed; however, the record also includes 
diagnoses of psychiatric disability other than PTSD.  The matter 
of service connection for psychiatric disability other than PTSD 
has not been developed or adjudicated.

Although the Veteran was afforded VA psychiatric examinations in 
November 2007 and May 2008, to determine whether he has PTSD, the 
examinations did not address the full scope of the claim (per 
Clemons), and were based on review of a less than complete record 
(as reports of any pre-service psychiatric treatment were not 
considered).  Furthermore, there are inconsistencies in the 
reports of the examinations that cannot be reconciled by a 
layperson.  Specifically, the May 2008 examining staff 
psychologist noted that reports of two November 2007 evaluations 
(2 weeks apart) resulted in a diagnosis of major depression on 
the earlier occasion, but not on the later; appeared to account 
for the discrepancy by attributing such diagnosis to alcohol 
abuse-related symptoms; and stated that the Veteran WILL NOT 
(emphasis in original) be diagnosed as bipolar.  Significantly, 
on the earlier of the two November 2007 evaluations (on November 
7, when bipolar disorder was diagnosed), it was not noted that 
the Veteran presented in an inebriated state, and in fact was 
noted that the Veteran last consumed an alcoholic beverage in 
June (about 5 months prior).  Consequently, those examinations 
are inadequate for rating purposes in the matter at hand.   [The 
Board notes that in a January 2009 statement, the Veteran 
requested that he not be sent to any more appointments because he 
does not have the financial means or transportation to get to 
Temple or Waco.  However, the development sought is critical to 
his claim, and he is advised that his cooperation is essential.] 
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.)

Also, the Veteran's mental health treatment records show 
diagnoses of alcohol dependence, and in a June 2010 statement he 
asserts that he is self-medicating his PTSD with drinking.  Under 
38 38 U.S.C.A. §§ 105(a), 1110, compensation is prohibited when 
"the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The United States 
Court of Appeals for the Federal Circuit has interpreted these 
provisions as precluding compensation for (1) primary alcohol 
abuse disabilities, and (2) any secondary disability (such as 
cirrhosis of the liver) resulting from primary alcohol abuse.  
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  
However, disability compensation may be paid for an alcohol abuse 
disability that is due to a service-connected disability.  Allen, 
237 F.3d at 1376.  The facts of this case and governing law raise 
medical questions that require medical guidance.

Finally, a review of the claims file found that the medical 
evidence in the record may be incomplete.  His service treatment 
records (STRs) include records of mental health treatment in 
December 2003 which note that he reported he received mental 
health care and saw a psychiatrist prior to enlistment.  Records 
of such treatment are pertinent evidence in the matter at hand, 
and must be secured.  Furthermore, the record suggests he 
receives ongoing VA mental health treatment.  The most recent VA 
treatment records associated with the claims file are dated in 
May 2008; however, information in the claims file reveals that he 
was hospitalized for psychiatric problems from September 14, 2008 
to October 21, 2008 and a notation in the claims file shows that 
he was scheduled for an appointment in June 2010.  Notably, 
pertinent VA treatment records are constructively of record.  In 
addition, the May 2008 VA mental health evaluation report notes 
that the Veteran sees Dr. Denay, a private psychiatrist.  
Treatment records from Dr. Denay have not been obtained for 
review, but also are pertinent evidence in the matter at hand, 
and must be secured.  

The Veteran is advised that when evidence (to include 
releases for VA to secure private records) requested in 
connection with a claim for VA benefits is not received 
within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of mental health treatment he 
has received prior to his June 2002 
enlistment and after his June 2005 separation 
from service, and to provide authorizations 
for VA to secure records of any such private 
treatment.  The RO should secure copies of 
complete clinical records of all evaluations 
and treatment the Veteran received for mental 
health disability from all the sources 
identified (to specifically include the 
records of the reported pre-service private 
evaluation/treatment,  records of any and all 
VA hospitalizations, evaluation, and/or 
treatment since May 2008, and postservice 
treatment records from Dr. Denay).  The 
Veteran should be notified if any private 
records sought are not received pursuant to 
the RO's request (and reminded that 
ultimately it is his responsibility to ensure 
that such records are received).

2.  After the development sought above is 
completed, the RO should arrange for the 
Veteran to be examined by a psychiatrist to 
determine the nature and likely etiology of 
his current psychiatric disability, if any.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the record 
and examination of the Veteran, the examiner 
must provide an opinion that responds to the 
following:

(a)  Please identify, by psychiatric 
diagnosis, each and every chronic psychiatric 
disability entity found.  The examiner should 
also specifically indicate whether any 
alcohol abuse disability found is a symptom 
of (and secondary to) a psychiatric 
disability (that may be service-connected) or 
whether it is primary alcohol abuse (which 
would be noncompensable).

(b)  Specifically indicate whether or not the 
Veteran has PTSDS related to his combat 
stressors in service.  If PTSD is not 
diagnosed, please explain why the criteria 
for such diagnosis are not met.  

(c)  For each other acquired chronic 
psychiatric disability diagnosed, please 
indicate whether such is at least as likely 
as not (50 % or better probability) related 
to the Veteran's active service/psychiatric 
complaints noted therein.  Specifically 
indicate whether a psychosis was manifested 
in service or subsequent to service.  Also 
specifically indicate whether or not the 
Veteran has/has had a bipolar disorder, and 
if so whether such is related to his 
complaints in service.  The explanation of 
rationale for this opinion must include 
discussion reconciling the (contradictory) 
November 2007 and March 2008 VA examiners' 
opinions in this matter.

(d)  Indicate whether there is any factual 
evidence in the record that clearly and 
unmistakably (obviously or manifestly) shows 
that the veteran had a chronic acquired 
psychiatric disability prior to his military 
service?  If so, identify such evidence, and 
provide the diagnosis for the pre-existing 
psychiatric disability.

(e)  If the answer [to (d)] is yes, does the 
evidence clearly and unmistakably show that 
the preexisting condition was not aggravated 
(did not increase in severity beyond the 
natural progression of the disease) during 
service?  Please identify any such evidence.

(f)  Please comment specifically on the 
allegation that the Veteran's alcohol abuse 
is the result of his self-medicating PTSD 
with alcohol.  

The examiner must explain the rationale for 
all opinions offered.

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


